Tilghman C. J.
This case arises on a return to a mandamus directed to the St. Patrick Benevolent Society, an incorporated body, commanding them to restore John Binns to the' rights of a member of the said society. The return is made by William Duane president of the society, and assigns the cause for not restoring Binns, according to the command of the writ. The question is, whether the by-law, under which the expulsion was made, is valid. In order to determine this, it will be necessary to consider the nature of the corporation. It is an association which has for its object, the raising a fund to be applied to the relief of its members in case of sickness- and misfortune, and to the assistance of distressed Irishmen, emigrating to jthe United States, Each member pays a certain sum, on admittance to the society, and likewise an annual contribution; and each member is entitled, in. case of sickness or distress occasioned by unavoidable accident, to pecuniary assistance from the funds of the society. The second article gives authority, “ to make rules, by-laws and ordi<c nances, and do every thing needful for the good govern-u ment and support of the affairs of the Corporation, provided *448“ that the said by-laws &c. be not repugnant to the const!tu- “ tion and laws of the United States, to the constitution and “ laws of this commonwealth, or to the instrument of incor- “ poration.” It ma}^ be proper to consider in the first place, whether there existed any, and what power of expulsion, independent of any positive provision in the charter or bylaws. Every incorporation possesses inherently, the power of expulsion in certain cases, because such power is necessary to the good order and government of corporate bodies.— There is a tacit condition annexed to the franchise of a member, which, if he breaks, he may be disfranchised. The cases in which this inherent power may be exercised, are of three kinds.
1. When an offence is committed, which has no immediate relation to a member’s corporate duty, but is of so infamous a nature, as renders him unfit for the society of honest men. Such are the offences of perjury, forgery &c. But before an expulsion is made for a cause of this kind, it is necessary that there should be a previous conviction by a jury, according to the law of the land.
2. When the offence is against his duty as a corporator; and in that case he may be expelled on trial and conviction by the corporation.
3. The third is an offence of a mixt nature, against the member’s duty as a corporator, and also indictable by the law of the land.
The offence for which Binns was expelled, does not comfe within either of these three descriptions. The expulsion rests solely on the by-law. It has been contended, that this by-law is void, because contrary to the charter in several respects. — First, it is said, that the charter contains an express power of expulsion in certain cases, and thence it is inferred, that such power can exist in no other case. But this inference cannot be supported. It is not expressed in the charter, that there shall be no expulsion except in the specified cases, and in the nature of the thing it is perfectly consistent, that expulsion should take place in the case provided for, and also in such other cases, as the good government of the corporation might require. — In the next place it was urged, that this by-law is contrary to the thirteenth article of the charter, by which it is provided, that in *449eider to preserve decorum in the society, while sitting, there shall be no insulting or disrespectful behaviour to any <?f the society; and any member so transgressing, shall for the first offence be fined in the sum of one dollar, for the second in double that sum, 'and for the third be expelled , . . , , ... • , , 1 . the society. A member may be vilified, says the counsel for Binns, by insulting and disrespectfu behaviour; and for that offence, committed in the face of the society, there can be no expulsion, unless repeated again and again. Yet the by-law inflicts the punishment of expulsion for the first offence. If the offences were exactly the same, the argument would be conclusive. And although not'the same, the by-law would certainly have been more agreeable to the spirit of the charter, if instead of expulsion in the first instance, the offender had been only liable to a fine and reprimand. But I will not say that it is void for this objection. Vilifying is a term of very extensive import, and a man may be vilified in his absence, when of course, there can be no personal insult or disrespectful behaviour towards him. The case provided for in the charter, is, from its nature, confined to insulting and disrespectful behaviour in the presence of the party offended. My opinion will be founded on the great and single point, on which the cause turns. Is this by-law necessary for the good government and support of the affairs of the corporation? I cannot think that it is. I have considered the case, with a mind strongly disposed to give a liberal construction to the power of making by-laws, It is my wish to give all necessary powers for carrying into effect the benevolent purposes of this society, and many others which have lately been Incorporated on similar principles. But these powers must not be constrained, or the societies, instead of being protected will be dissolved. The right of membership is valuable, and not to be taken away without an authority fairly derived either from the charter, or the nature of corporate bodies. Every man who becomes a member, looks to the charter; in that he puts his faith, and not in the uncertain will of a majority of the members. The offence of vilifying a member, or a private quarrel, is totally unconnected with the affairs of the society, and therefore its punishment cannot be necessary for the good government of the corporation. So far from it, that it appears to me, that *450taking cognisance of such offences, will have the pernicious effect of introducing private feuds into the bosom of the society, and interrupting the transaction of business. I consider it as a point of very great importance, in which thousands of persons áre, or very soon will be interested; for the members of these corporations are increasing rapidly and daily. On mature reflection it appears to me, that without an express power in the charter, no man can be disfranchised, unless he has been guilty of some offence, which either affects the interests or good government of the-corporation, or is indictable by the law of the land. I am therefore of opinion, that the cause returned by the president of the St. Patrick Benevolent Society, for not restoring John Binns to the rights of a member, is insufficient, and that a peremptory mandamus should issue.
Yeates J. and Brackenridge J. concurred.
Rule for a peremptory mandamus.